Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

THIS AGREEMENT (the “Agreement”) is made and entered into by and between
Immucor, Inc., a Georgia corporation with its executive offices at 3130 Gateway
Drive, Norcross, Georgia 30071 (herein referred to as “Employer” or the
“Company”), and Richard A. Flynt, residing at 12180 Oak Hollow Way, Alpharetta,
Georgia 30005 (herein referred to as “Employee”).

 

WHEREAS, the parties hereto desire to enter into an agreement for Employer’s
employment of Employee on the terms and conditions hereinafter stated.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereby agree as follows:

 


1.                                       RELATIONSHIP ESTABLISHED

Employer hereby employs Employee as Vice President and Chief Financial Officer
of the Company to perform the services and duties normally and customarily
associated with Employee’s position, such duties as may be specified in the
Company’s bylaws, and such other duties as may from time to time be specified by
the Company’s Chief Executive Officer (the “CEO”) and its Board of Directors
(the “Board”).  Employee will be retained in such position during the term of
his employment under this Agreement, and Employee hereby agrees to perform such
services and duties in such capacity.


2.                                       EXTENT OF SERVICES

Employee shall devote substantially all his business time, attention, skill and
efforts to the performance of his duties hereunder, and shall use his best
efforts to promote the success of the Company’s business.  Employer recognizes
that Employee has agreed to employment at the Company’s offices located in
Norcross, Georgia.  Should the Company’s executive offices be relocated to, or
if Employer otherwise shall require that Employee work at, a place greater than
fifty (50) miles from Employee’s principal residence noted in Section 13(b)
hereof, then Employee shall have the right to terminate his employment
hereunder, and such termination shall be deemed to be a termination under
Section 3(c) hereof for all purposes hereunder.


3.                                       TERM OF EMPLOYMENT

Employee’s employment hereunder shall commence on December 10, 2007 (hereinafter
called the “Effective Date”) and shall continue for a period of two (2) years,
unless sooner terminated by the first to occur of the following:


(A)                                  THE DEATH OR COMPLETE DISABILITY OF
EMPLOYEE. “COMPLETE DISABILITY”, AS USED HEREIN, SHALL MEAN THE INABILITY OF
EMPLOYEE, DUE TO ILLNESS, ACCIDENT OR ANY OTHER PHYSICAL OR MENTAL INCAPACITY,
TO PERFORM THE SERVICES PROVIDED FOR HEREUNDER FOR AN AGGREGATE OF TWELVE (12)
MONTHS DURING THE TERM HEREOF.

 

 

--------------------------------------------------------------------------------


 


(B)                                 THE DISCHARGE OF EMPLOYEE BY EMPLOYER FOR
CAUSE.  EMPLOYEE’S DISCHARGE SHALL
BE “FOR CAUSE” IF DUE TO ANY OF THE FOLLOWING:


(I)                                     EMPLOYEE’S DISHONESTY,


(II)                                  AN ACT OF DEFALCATION COMMITTED BY
EMPLOYEE,


(III)                               EMPLOYEE’S CONTINUING INABILITY OR REFUSAL
TO PERFORM REASONABLE DUTIES ASSIGNED TO HIM HEREUNDER (UNLESS SUCH REFUSAL
OCCURS FOLLOWING THE OCCURRENCE OF A CHANGE OF CONTROL, AS DEFINED HEREIN), OR


(IV)                              EMPLOYEE’S MORAL TURPITUDE.

Disability because of illness or accident or any other physical or mental
disability shall not constitute a basis for discharge for Cause.

 


(C)                                  THE DISCHARGE OF EMPLOYEE BY EMPLOYER
WITHOUT CAUSE (WHICH SHALL BE DEEMED TO HAVE OCCURRED IF EMPLOYEE’S EMPLOYMENT
HEREUNDER TERMINATES UNDER SECTION 7 HEREOF).


(D)                                 AT EMPLOYEE’S REQUEST AND WITH THE EXPRESS
PRIOR WRITTEN CONSENT OF EMPLOYER.


(E)                                  AT EMPLOYEE’S ELECTION UPON 120 DAYS NOTICE
(OR SUCH LESSER NOTICE AS EMPLOYER MAY ACCEPT), WITHOUT THE EXPRESS PRIOR
WRITTEN CONSENT OF EMPLOYER.


(F)                                    AT THE END OF THE TERM OF THIS AGREEMENT,
OR ANY EXTENSION THEREOF, IF EITHER THE EMPLOYER OR EMPLOYEE GIVES 60 DAYS
NOTICE TO THE OTHER OF NON-RENEWAL OF THIS AGREEMENT.

If not sooner terminated under the provisions of Sections 3(a) through 3(f)
above, the term of Employee’s employment hereunder shall automatically renew for
an additional period of two (2) years at each annual anniversary date of this
Agreement.

 


4.                                       COMPENSATION; STOCK OPTION AWARD


(A)                                  SUBJECT TO THE PROVISIONS OF SECTION 4(E),
EMPLOYER WILL PAY TO EMPLOYEE AS BASE COMPENSATION FOR THE SERVICES TO BE
PERFORMED BY HIM HEREUNDER THE BASE COMPENSATION SPECIFIED ON SCHEDULE A
ATTACHED HERETO.


(B)                                 EMPLOYEE MAY BE ENTITLED TO ADDITIONAL BONUS
COMPENSATION AS MAY BE DETERMINED BY THE BOARD FROM TIME TO TIME, ANY SUCH
DETERMINATION TO BE FINAL, BINDING AND CONCLUSIVE ON EMPLOYEE AND ALL OTHER
PERSONS.  WITHOUT LIMITING THE PRECEDING SENTENCE, EMPLOYEE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE COMPANY’S FY 2008 BONUS PLAN AS IF HE HAD BEEN EMPLOYED BY
THE COMPANY AS ITS CFO SINCE JUNE 1, 2007, AND EMPLOYEE WILL BE ELIGIBLE TO
PARTICIPATE AS AN EXECUTIVE OFFICER IN THE COMPANY’S FY 2009 BONUS PLAN AND FY
2009 LONG-TERM INCENTIVE AWARDS PLAN IN THE FORM IN WHICH IT IS ADOPTED, WHEN IT
IS ADOPTED, ASSUMING HE REMAINS THE COMPANY’S CHIEF FINANCIAL OFFICER AT THAT
TIME.


(C)                                  IN THE EVENT EMPLOYEE’S EMPLOYMENT SHALL
TERMINATE UNDER SECTION 3(C) HEREOF (DISCHARGE WITHOUT CAUSE), EMPLOYEE SHALL BE
PAID AN AMOUNT EQUAL TO THE AVERAGE ANNUAL COMPENSATION PAYABLE TO EMPLOYEE
UNDER SCHEDULE A FOR THE REMAINDER OF THE TERM OF THIS AGREEMENT IN ACCORDANCE
WITH THE PAYMENT SCHEDULE

 

2

--------------------------------------------------------------------------------



                                                SET FORTH ON SCHEDULE A, TO BE
PAID OVER THE REMAINDER OF THE TERM OF THIS AGREEMENT FOLLOWING TERMINATION. FOR
PURPOSES OF THIS SECTION, “AVERAGE ANNUAL COMPENSATION” SHALL MEAN EMPLOYEE’S
ANNUAL BASE COMPENSATION PAYABLE TO EMPLOYEE UNDER SCHEDULE A IN ACCORDANCE WITH
THE PAYMENT SCHEDULE SET FORTH ON SCHEDULE A, TOGETHER WITH HIS AVERAGE BONUS.
“AVERAGE BONUS” SHALL MEAN THE AVERAGE BONUS PAID TO EMPLOYEE OVER THE LAST TWO
(2) YEARS IN WHICH EMPLOYEE WAS ELIGIBLE TO RECEIVE A BONUS OR SUCH LESSER
NUMBER OF YEARS IN WHICH EMPLOYEE WAS ELIGIBLE TO RECEIVE A BONUS.  IF THE
TERMINATION OCCURS BEFORE EMPLOYEE BECOMES ELIGIBLE TO RECEIVE A BONUS, THEN
“AVERAGE BONUS” SHALL BE DEEMED TO BE A PRO RATA PORTION OF THE AVERAGE BONUS
PAID TO THE COMPANY’S CEO OVER THE LAST TWO (2) YEARS IN WHICH HE WAS ELIGIBLE
TO RECEIVE A BONUS, SUCH PRORATION TO BE BASED ON THE DIFFERENCES IN THEIR
RESPECTIVE BASE COMPENSATION.


(D)                                 AS LONG AS EMPLOYEE IS EMPLOYED HEREUNDER,
EMPLOYER WILL PROVIDE EMPLOYEE AN AUTOMOBILE ALLOWANCE AS SPECIFIED ON SCHEDULE
A ATTACHED HERETO.


(E)                                  IN THE EVENT EMPLOYEE’S EMPLOYMENT SHALL
TERMINATE UNDER SECTION 3(A), 3(B), 3(D), 3(E) OR 3(F) HEREOF, ALL OF EMPLOYER’S
OBLIGATIONS TO EMPLOYEE HEREUNDER WILL CEASE AUTOMATICALLY AND EMPLOYEE SHALL
ONLY BE ENTITLED TO COMPENSATION ACCRUED THROUGH THE DATE OF TERMINATION.


(F)                                    AS OF THE EFFECTIVE DATE, EMPLOYEE SHALL
BE ISSUED OPTIONS TO ACQUIRE 15,000 SHARES OF THE COMPANY’S COMMON STOCK, $0.10
PER VALUE PER SHARE, PURSUANT TO THE COMPANY’S 2005 LONG-TERM INCENTIVE PLAN.


(G)                                 SCHEDULE A ATTACHED HERETO MAY BE AMENDED
FROM TIME TO TIME UPON THE PARTIES’ REVISION AND RE-EXECUTION THEREOF, WHEREUPON
THE AMENDED SCHEDULE A SHALL BE ATTACHED HERETO; PROVIDED, HOWEVER, THE AMENDED
SCHEDULE A SHALL BE EFFECTIVE UPON SUCH RE-EXECUTION, WHETHER OR NOT IT IS
ATTACHED HERETO.


5.                                       EXPENSES

Employee shall be entitled to receive reimbursement for, or payment directly by
Employer of, all reasonable expenses incurred by Employee at the request of the
Employer in the performance of his duties under this Agreement, provided that
Employee accounts therefor in writing and that such expenses are ordinary and
necessary business expenses of the Employer within the meaning of Section 162 of
the Internal Revenue Code of 1986, as amended.


6.                                       INSURANCE AND OTHER FRINGE BENEFITS

Employer will (a) provide Employee with health insurance, dental insurance,
long-term disability insurance, paid vacations and other fringe benefits in the
form and in dollar amounts substantially equivalent to the benefits provided to
its other executive officers of the Company, and (b) reimburse Employee up to
$2,500 per year for the cost of life insurance on his life upon presentation of
an appropriate written request therefor.  Without limiting the preceding
sentence, Employee will be entitled 27 days paid vacation (adjusted for
additional years of service after the Effective Date), to be taken in accordance
with Employer’s standard vacation policy, except that vacation days will begin
to accrue on the Effective Date without regard to the 90-day waiting period
stated in that policy.

 

3

--------------------------------------------------------------------------------



7.                                       TERMINATION OF EMPLOYMENT UPON SALE OR
CHANGE OF CONTROL; SEVERANCE


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EITHER EMPLOYER OR EMPLOYEE MAY TERMINATE
EMPLOYEE’S EMPLOYMENT HEREUNDER IF ANY OF THE FOLLOWING EVENTS OCCUR (EACH SUCH
EVENT BEING REFERRED TO AS A “CHANGE OF CONTROL”):


(I)                                     SALE OF EMPLOYER’S ASSETS.  THE SALE OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO A SINGLE PURCHASER OR GROUP
OF ASSOCIATED PURCHASERS, WHETHER IN A SINGLE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS.


(II)                                  SALE OF EMPLOYER’S SHARES.  THE SALE,
EXCHANGE, OR OTHER DISPOSITION, IN ONE TRANSACTION, OR IN A SERIES OF RELATED
TRANSACTIONS, OF TWENTY PERCENT (20%) OR MORE OF THE COMPANY’S OUTSTANDING
SHARES OF CAPITAL STOCK.


(III)                               MERGER OR CONSOLIDATION.  THE MERGER OR
CONSOLIDATION OF THE COMPANY IN A TRANSACTION OR SERIES OF TRANSACTIONS IN WHICH
THE COMPANY’S SHAREHOLDERS RECEIVE OR RETAIN LESS THAN FIFTY PERCENT (50%) OF
THE OUTSTANDING VOTING SHARES OF THE NEW OR SURVIVING CORPORATION.


(IV)                              OTHER CHANGES IN CONTROL.  THE OCCURRENCE OF
ANY CHANGE IN CONTROL OF THE COMPANY WITHIN THE MEANING OF FEDERAL SECURITIES
LAW.


(B)                                 IF, WITHIN SIXTY (60) DAYS AFTER A CHANGE OF
CONTROL, EMPLOYEE VOLUNTARILY TERMINATES HIS EMPLOYMENT WITH THE EMPLOYER, OR IF
WITHIN TWO (2) YEARS AFTER A CHANGE OF CONTROL EMPLOYER TERMINATES EMPLOYEE’S
EMPLOYMENT (WHETHER FOR CAUSE OR WITHOUT CAUSE), THEN EMPLOYER SHALL PAY
EMPLOYEE (INSTEAD OF THE AMOUNT SPECIFIED IN SECTION 4(C) BUT TOGETHER WITH THE
AMOUNT SPECIFIED IN SECTION 7(D)) AN AMOUNT EQUAL TO TWO (2) TIMES EMPLOYEE’S
AVERAGE ANNUAL COMPENSATION (AS DEFINED BELOW), TO BE PAID IN A SINGLE PAYMENT
AT THE TIME OF TERMINATION. IN CONSIDERATION OF SUCH PAYMENT AND HIS EMPLOYMENT
HEREUNDER THROUGH THE DATE OF SUCH TERMINATION, EMPLOYEE AGREES TO REMAIN BOUND
BY THE PROVISIONS OF THIS AGREEMENT WHICH SPECIFICALLY RELATE TO PERIODS,
ACTIVITIES OR OBLIGATIONS UPON OR SUBSEQUENT TO THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT.


(C)                                  UPON A CHANGE OF CONTROL, (I) THE
RESTRICTIONS ON ANY AND ALL OUTSTANDING INCENTIVE AWARDS GRANTED TO EMPLOYEE
(INCLUDING, WITHOUT LIMITATION, RESTRICTED STOCK AND GRANTED PERFORMANCE SHARES
OR UNITS) UNDER ANY INCENTIVE PLAN OR ARRANGEMENT SHALL LAPSE AND SUCH INCENTIVE
AWARD SHALL BECOME 100% VESTED, AND (II) ANY AND ALL STOCK OPTIONS AND STOCK
APPRECIATION RIGHTS ISSUED TO EMPLOYEE SHALL BECOME IMMEDIATELY EXERCISABLE AND
SHALL BECOME 100% VESTED.


(D)                                 IF, WITHIN SIXTY (60) DAYS AFTER A CHANGE OF
CONTROL, EITHER EMPLOYEE VOLUNTARILY TERMINATES HIS EMPLOYMENT WITH EMPLOYER OR
EMPLOYER TERMINATES EMPLOYEE’S EMPLOYMENT OTHER THAN FOR CAUSE, THEN EMPLOYER
SHALL PAY TO EMPLOYEE AN OUTPLACEMENT ASSISTANCE BENEFIT FOR THE PURPOSE OF
ASSISTING EMPLOYEE WITH COUNSELING, TRAVEL AND OTHER EXPENSES RELATED TO FINDING
NEW EMPLOYMENT.  SUCH AMOUNT SHALL BE PAID IN CASH IN THE AMOUNT SPECIFIED ON
SCHEDULE A ATTACHED HERETO.

 

4

--------------------------------------------------------------------------------



(E)                                  FOR PURPOSES OF THIS SECTION, “AVERAGE
ANNUAL COMPENSATION” SHALL MEAN EMPLOYEE’S ANNUAL BASE COMPENSATION PAYABLE TO
EMPLOYEE UNDER SCHEDULE A IN ACCORDANCE WITH THE PAYMENT SCHEDULE SET FORTH ON
SCHEDULE A, TOGETHER WITH HIS AVERAGE BONUS.  “AVERAGE BONUS” SHALL MEAN THE
AVERAGE OF THE BONUSES PAID TO EMPLOYEE OVER THE LAST TWO YEARS (OR SUCH LESSER
NUMBER OF YEARS IN WHICH EMPLOYEE WAS ELIGIBLE TO RECEIVE A BONUS) IN WHICH
EMPLOYEE WAS ELIGIBLE TO RECEIVE A BONUS.  IF THE TERMINATION OCCURS BEFORE
EMPLOYEE BECOMES ELIGIBLE TO RECEIVE A BONUS, THEN “AVERAGE BONUS” SHALL BE
DEEMED TO BE A PRO RATA PORTION OF THE AVERAGE BONUS PAID TO THE COMPANY’S CEO
OVER THE LAST TWO (2) YEARS IN WHICH HE WAS ELIGIBLE TO RECEIVE A BONUS, SUCH
PRORATION TO BE BASED ON THE DIFFERENCES IN THEIR RESPECTIVE BASE COMPENSATION.


(F)                                    IN THE EVENT THAT EMPLOYEE BECOMES
ENTITLED TO SEVERANCE BENEFITS OR ANY OTHER BENEFITS OR PAYMENTS IN CONNECTION
WITH THIS AGREEMENT, WHETHER PURSUANT TO THE TERMS OF THIS AGREEMENT OR
OTHERWISE (COLLECTIVELY, THE “TOTAL BENEFITS”) AND (II) ANY OF THE TOTAL
BENEFITS WILL BE SUBJECT TO THE EXCISE TAX IMPOSED PURSUANT TO SECTION 4999 OF
THE INTERNAL REVENUE CODE (“EXCISE TAX’), WHICH TAX MAY BE IMPOSED IF THE
PAYMENTS MADE TO EMPLOYEE ARE DEEMED TO BE “EXCESS PARACHUTE PAYMENTS” WITHIN
THE MEANING OF SECTION 280G OF THE CODE, THEN EMPLOYER SHALL PAY TO EMPLOYEE AN
ADDITIONAL AMOUNT (THE “GROSS-UP PAYMENT”) SUCH THAT THE NET AMOUNT RETAINED BY
EMPLOYEE, AFTER DEDUCTION OF ANY EXCISE TAX ON THE TOTAL BENEFITS AND ANY
FEDERAL, STATE AND LOCAL INCOME TAXES, EXCISE TAX, AND FICA AND MEDICARE
WITHHOLDING TAXES UPON THE PAYMENT PROVIDED FOR BY THIS SECTION, WILL BE EQUAL
TO THE TOTAL BENEFITS SO THAT EMPLOYEE SHALL BE, AFTER PAYMENT OF ALL TAXES, IN
THE SAME FINANCIAL POSITION AS IF NO TAXES UNDER SECTION 4999 HAD BEEN IMPOSED
UPON HIM. FOR PURPOSES OF THIS SECTION, EMPLOYEE WILL BE DEEMED TO PAY FEDERAL
INCOME TAXES AT THE HIGHEST MARGINAL RATE OF FEDERAL INCOME TAXATION IN THE
CALENDAR YEAR IN WHICH THE EXCISE TAX IS (OR WOULD BE) PAYABLE AND STATE AND
LOCAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF TAXATION IN THE STATE AND
LOCALITY OF EMPLOYEE’S RESIDENCE ON THE DATE OF TERMINATION, NET OF THE
REDUCTION IN FEDERAL INCOME TAXES THAT COULD BE OBTAINED FROM DEDUCTION OF SUCH
STATE AND LOCAL TAXES (CALCULATED BY ASSUMING THAT ANY REDUCTION UNDER SECTION
68 OF THE INTERNAL REVENUE CODE IN THE AMOUNT OF ITEMIZED DEDUCTIONS ALLOWABLE
TO EMPLOYEE APPLIES FIRST TO REDUCE THE AMOUNT OF SUCH STATE AND LOCAL INCOME
TAXES THAT WOULD OTHERWISE BE DEDUCTIBLE BY EMPLOYEE).


8.                                       REIMBURSEMENT OF LEGAL FEES


EMPLOYER SHALL PROMPTLY REIMBURSE EMPLOYEE FOR ANY AND ALL LEGAL FEES AND
EXPENSES INCURRED BY HIM AS A RESULT OF A TERMINATION OF EMPLOYMENT DESCRIBED IN
SECTION 7(B), INCLUDING, WITHOUT LIMITATION, ALL FEES AND EXPENSES INCURRED TO
ENFORCE THE PROVISIONS OF THIS AGREEMENT.


9.                                       PROHIBITED PRACTICES

During the term of Employee’s employment hereunder, and for a period of two (2)
years after such employment is terminated for any reason, in consideration of
the compensation being paid to Employee hereunder, Employee shall:

 

5

--------------------------------------------------------------------------------



(A)                                  NOT SOLICIT BUSINESS FROM ANYONE WHO IS OR
BECOMES AN ACTIVE OR PROSPECTIVE CUSTOMER OF EMPLOYER OR ITS AFFILIATES AND WITH
WHOM EMPLOYEE HAD DEALT WITH OR HAD MATERIAL CONTACT DURING HIS TERM OF
EMPLOYMENT UNDER THIS AGREEMENT, IF THE PURPOSE OF THE SOLICITATION IS TO INDUCE
SUCH ACTIVE OR PROSPECTIVE CUSTOMER TO PURCHASE PRODUCTS FROM ANOTHER COMPANY
THAT ARE SUBSTANTIALLY SIMILAR TO THE COMPANY’S PRODUCTS; AND


(B)                                 NOT SOLICIT FOR EMPLOYMENT OR HIRE ANY
EMPLOYEE OF EMPLOYER OR ITS AFFILIATES THAT EMPLOYEE HAD CONTACT WITH DURING HIS
TERM OF EMPLOYMENT UNDER THIS AGREEMENT.


10.                                 NON-DISCLOSURE


(A)                                  PROTECTION OF TRADE SECRETS.  EMPLOYEE
ACKNOWLEDGES THAT DURING THE COURSE OF HIS EMPLOYMENT, EMPLOYEE WILL HAVE
SIGNIFICANT ACCESS TO, AND INVOLVEMENT WITH, THE COMPANY’S TRADE SECRETS AND
CONFIDENTIAL INFORMATION.  EMPLOYEE AGREES TO MAINTAIN IN STRICT CONFIDENCE AND,
EXCEPT AS NECESSARY TO PERFORM HIS DUTIES FOR THE COMPANY, EMPLOYEE AGREES NOT
TO USE OR DISCLOSE ANY TRADE SECRETS OF THE COMPANY DURING OR AFTER HIS
EMPLOYMENT.  EMPLOYEE AGREES THAT THE PROVISIONS OF THIS SUBSECTION SHALL BE
DEEMED SUFFICIENT TO PROTECT TRADE SECRETS OF THIRD PARTIES PROVIDED TO THE
COMPANY UNDER AN OBLIGATION OF SECRECY. AS PROVIDED BY GEORGIA STATUTES, “TRADE
SECRET” SHALL MEAN ANY INFORMATION (INCLUDING, WITHOUT LIMITATION, TECHNICAL OR
NONTECHNICAL DATA, A FORMULA, A PATTERN, A COMPILATION, A PROGRAM, A DEVICE, A
METHOD, A TECHNIQUE, A DRAWING, A PROCESS, FINANCIAL DATA, FINANCIAL PLANS,
PRODUCT PLANS, OR A LIST OF ACTUAL OR POTENTIAL CUSTOMERS) THAT: (I) DERIVES
ECONOMIC VALUE, ACTUAL OR POTENTIAL, FROM NOT BEING GENERALLY KNOWN TO, AND NOT
BEING READILY ASCERTAINABLE BY PROPER MEANS BY, OTHER PERSONS WHO CAN OBTAIN
ECONOMIC VALUE FROM ITS DISCLOSURE OR USE; AND (II) IS THE SUBJECT OF EFFORTS
THAT ARE REASONABLE UNDER THE CIRCUMSTANCES TO MAINTAIN ITS SECRECY.


(B)                                 PROTECTION OF OTHER CONFIDENTIAL
INFORMATION.  IN ADDITION, EMPLOYEE AGREES TO MAINTAIN IN STRICT CONFIDENCE AND,
EXCEPT AS NECESSARY TO PERFORM HIS DUTIES FOR THE COMPANY, NOT TO USE OR
DISCLOSE ANY CONFIDENTIAL INFORMATION OF THE COMPANY DURING HIS EMPLOYMENT AND
FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING TERMINATION OF EMPLOYEE’S
EMPLOYMENT.  “CONFIDENTIAL INFORMATION” SHALL MEAN ANY INTERNAL, NON-PUBLIC
INFORMATION (OTHER THAN TRADE SECRETS ALREADY ADDRESSED ABOVE) CONCERNING
(WITHOUT LIMITATION) THE COMPANY’S FINANCIAL POSITION AND RESULTS OF OPERATIONS
(INCLUDING REVENUES, ASSETS, NET INCOME, ETC.); ANNUAL AND LONG-RANGE BUSINESS
PLANS; PRODUCT OR SERVICE PLANS; MARKETING PLANS AND METHODS; TRAINING,
EDUCATIONAL AND ADMINISTRATIVE MANUALS; SUPPLIER INFORMATION AND PURCHASE
HISTORIES; CUSTOMERS OR CLIENTS; PERSONNEL AND SALARY INFORMATION; AND EMPLOYEE
LISTS. EMPLOYEE AGREES THAT THE PROVISIONS OF THIS SUBSECTION SHALL BE DEEMED
SUFFICIENT TO PROTECT CONFIDENTIAL INFORMATION OF THIRD PARTIES PROVIDED TO THE
COMPANY UNDER AN OBLIGATION OF SECRECY.


(C)                                  RIGHTS TO WORK PRODUCT.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, THE COMPANY ALONE SHALL BE ENTITLED TO ALL
BENEFITS, PROFITS AND RESULTS ARISING FROM OR INCIDENTAL TO EMPLOYEE’S
PERFORMANCE OF HIS JOB DUTIES TO THE COMPANY.  TO THE GREATEST EXTENT POSSIBLE,
ANY WORK PRODUCT, PROPERTY, DATA, INVENTION, “KNOW-HOW”, DOCUMENTATION OR
INFORMATION OR MATERIALS PREPARED, CONCEIVED,

6

--------------------------------------------------------------------------------



                                                DISCOVERED, DEVELOPED OR CREATED
BY EMPLOYEE IN CONNECTION WITH PERFORMING HIS EMPLOYMENT RESPONSIBILITIES DURING
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY SHALL BE DEEMED TO BE “WORK MADE FOR
HIRE” AS DEFINED IN THE COPYRIGHT ACT, 17 U.S.C.A. § 101 ET SEQ., AS AMENDED,
AND OWNED EXCLUSIVELY AND PERPETUALLY BY THE COMPANY.  EMPLOYEE HEREBY
UNCONDITIONALLY AND IRREVOCABLY TRANSFERS AND ASSIGNS TO THE COMPANY ALL
INTELLECTUAL PROPERTY OR OTHER RIGHTS, TITLE AND INTEREST EMPLOYEE MAY CURRENTLY
HAVE (OR IN THE FUTURE MAY HAVE) BY OPERATION OF LAW OR OTHERWISE IN OR TO ANY
WORK PRODUCT.  EMPLOYEE AGREES TO EXECUTE AND DELIVER TO THE COMPANY ANY
TRANSFERS, ASSIGNMENTS, DOCUMENTS OR OTHER INSTRUMENTS WHICH THE COMPANY MAY
DEEM NECESSARY OR APPROPRIATE TO VEST COMPLETE AND PERPETUAL TITLE AND OWNERSHIP
OF ANY WORK PRODUCT AND ALL ASSOCIATED RIGHTS EXCLUSIVELY IN THE COMPANY.  THE
COMPANY SHALL HAVE THE RIGHT TO ADAPT, CHANGE, REVISE, DELETE FROM, ADD TO
AND/OR REARRANGE THE WORK PRODUCT OR ANY PART THEREOF WRITTEN OR CREATED BY
EMPLOYEE, AND TO COMBINE THE SAME WITH OTHER WORKS TO ANY EXTENT, AND TO CHANGE
OR SUBSTITUTE THE TITLE THEREOF, AND IN THIS CONNECTION EMPLOYEE HEREBY WAIVES
THE “MORAL RIGHTS” OF AUTHORS, AS THAT TERM IS COMMONLY UNDERSTOOD THROUGHOUT
THE WORLD, INCLUDING, WITHOUT LIMITATION, ANY SIMILAR RIGHTS OR PRINCIPLES OF
LAW WHICH EMPLOYEE MAY NOW OR LATER HAVE BY VIRTUE OF THE LAW OF ANY LOCALITY,
STATE, NATION, TREATY, CONVENTION OR OTHER SOURCE. UNLESS OTHERWISE SPECIFICALLY
AGREED, EMPLOYEE SHALL NOT BE ENTITLED TO ANY ADDITIONAL COMPENSATION, BEYOND
HIS SALARY, FOR ANY EXERCISE BY THE COMPANY OF ITS RIGHTS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE.


(D)                                 RETURN OF MATERIALS.  EMPLOYEE SHALL
SURRENDER TO THE COMPANY, PROMPTLY UPON ITS REQUEST AND IN ANY EVENT UPON
TERMINATION OF EMPLOYEE’S EMPLOYMENT, ALL MEDIA, DOCUMENTS, NOTEBOOKS, COMPUTER
PROGRAMS, HANDBOOKS, DATA FILES, MODELS, SAMPLES, PRICE LISTS, DRAWINGS,
CUSTOMER LISTS, PROSPECT DATA, OR OTHER MATERIAL OF ANY NATURE WHATSOEVER (IN
TANGIBLE OR ELECTRONIC FORM) IN EMPLOYEE’S POSSESSION OR CONTROL, INCLUDING ALL
COPIES THEREOF, RELATING TO THE COMPANY, ITS BUSINESS, OR ITS CUSTOMERS. UPON
THE REQUEST OF THE COMPANY, EMPLOYEE SHALL CERTIFY IN WRITING COMPLIANCE WITH
THE FOREGOING REQUIREMENT.


11.                                 SEVERABILITY

It is the intention of the parties that if any of the restrictions or covenants
contained herein is held to cover a geographic area or to be for a length of
time or to apply to business activities which is not permitted by applicable
law, or in any way construed to be too broad or to any extent invalid, such
provision shall not be construed to be null, void and of no effect, but to the
extent such provision would be valid or enforceable under applicable law, a
court of competent jurisdiction shall construe and interpret or reform this
Section to provide for a covenant having the maximum enforceable geographic
area, time period and any other provisions (not greater than those contained
herein) as shall be valid and as shall be valid and enforceable under such
applicable law.

If any provision contained in this Section shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Section, but this
Section shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

7

--------------------------------------------------------------------------------



12.                                 WAIVER OF PROVISIONS

Failure of either party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Agreement
shall not be deemed a waiver or relinquishment of any right granted hereunder or
of the future performance of any such term or condition or of any other term or
condition of this Agreement, unless such waiver’s contained in a writing signed
by the party against whom the waiver or relinquishment is sought to be enforced.


13.                                 NOTICES

Any notice or other communication to a party required or permitted hereunder
shall be in a writing and shall be deemed sufficiently given when received by
the party (regardless of the method of delivery), or if sent by registered or
certified mail, postage and fees prepaid, addressed to the party as follows, on
the third business day after mailing:

(a)           If to Employer:      3130 Gateway Drive

Norcross, GA 30071

 

(b)           If to Employee:     12180 Oak Hollow Way

Alpharetta, Georgia 30005

 

or in each case to such other address as the party may time to time designate in
writing to the other party.

 


14.                                 GOVERNING LAW

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Georgia.


15.                                 ENFORCEMENT.

In the event of any breach or threatened breach by Employee of any covenant
contained in Sections 9 or 10 hereof, the resulting injuries to the Company
would be difficult or impossible to estimate accurately, even though irreparable
injury or damages would certainly result.  Accordingly, an award of legal
damages, if without other relief, would be inadequate to protect the Company. 
Employee, therefore, agrees that in the event of any such breach, the Company
shall be entitled to seek from a court of competent jurisdiction an injunction
to restrain the breach or anticipated breach of any such covenant, and to obtain
any other available legal, equitable, statutory, or contractual relief. Should
the Company have cause to seek such relief, no bond shall be required from the
Company, and Employee shall pay all attorney’s fees and court costs which the
Company may incur to the extent the Company prevails in its enforcement action.


16.                                 ENTIRE AGREEMENT; MODIFICATION AND AMENDMENT

This Agreement contains the sole and entire agreement between the parties and
supersedes all prior discussions and agreements between the parties with respect
to the matters addressed herein, and any such prior agreement shall, from and
after the date

 

8

--------------------------------------------------------------------------------


hereof, be null and void. This Agreement and the attached Schedules shall not be
modified or amended except by an instrument in writing signed by the parties
hereto.


17.                                 PARTIES BENEFITED

This Agreement shall insure to the benefit of, and be binding upon, Employee,
his heirs, executors and administrators, and Employer, its subsidiaries,
affiliates, and successors.

 

The parties hereto have executed and delivered this Agreement as of the
Effective Date.

 

 

IMMUCOR, INC.

 

EMPLOYEE

 

 

 

 

 

 

 

By:

/s/Gioacchino De Chirico

 

/s/Richard A. Flynt

 

 

Gioacchino De Chirico, CEO

 

Richard A. Flynt

 

 

 

 

 

 

 

Date:

November 20 , 2007

 

Date:

November 20 , 2007

 

 

 

 

9

--------------------------------------------------------------------------------


SCHEDULE A

 

 

EMPLOYMENT AGREEMENT DATED AS OF DECEMBER 10, 2007 BY AND BETWEEN

IMMUCOR, INC. AND RICHARD A. FLYNT

 

 

Base compensation:            $280,000.00 a year payable in 26 installments
every two weeks.

 

Outplacement Assistance Benefit: $30,000.00.

 

Automobile Allowance: $9,600.00 a year payable in 12 monthly installments.

 

 

IMMUCOR, INC.

 

EMPLOYEE

 

 

 

 

 

 

 

By:

/s/Gioacchino De Chirico

 

/s/Richard A. Flynt

 

 

Gioacchino De Chirico, CEO

 

Richard A. Flynt

 

 

 

 

 

 

 

Date:

November 20 , 2007

 

Date:

November 20 , 2007

 

 

 

 

A-1

--------------------------------------------------------------------------------